Exhibit 10.1(c)

LOGO [g472435g24e81.jpg]

JOHNSON CONTROLS, INC.

RESTRICTED STOCK OR RESTRICTED STOCK UNIT AWARD

Grant - Terms for Restricted Stock and Restricted Stock Units

Johnson Controls, Inc. has adopted the 2012 Omnibus Incentive Plan to permit
awards of restricted stock or restricted stock units to be made to certain key
employees of the Company or any Affiliate. The Company desires to provide
incentives and potential rewards for future performance by the employee by
providing the Participant with a means to acquire or to increase his/her
proprietary interest in the Company’s success.

Definitions. Capitalized terms used in this Award have the following meanings:

 

  (a) “Award” means this grant of Restricted Stock and/or Restricted Stock
Units.

  (b) “Award Notice” means the Award notification delivered to the Participant.

  (c) “Company” means Johnson Controls, Inc., a Wisconsin corporation, or any
successor thereto.

  (d) “Fair Market Value” means, per Share on a particular date, the closing
sales price on such date on the New York Stock Exchange, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such market.

  (e) “Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Administrator in
its sole discretion, including but not limited to: (i) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any Affiliate, (ii) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or an Affiliate,
or (iii) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.

  (f) “Participant” means the individual selected to receive this Award.

  (g) “Plan” means the Johnson Controls, Inc. 2012 Omnibus Incentive Plan, as
may be amended from time to time.

  (h) “Restriction Period” means the length of time indicated in the Award
Notice (as defined below) during which the Participant cannot sell, transfer,
pledge, assign or otherwise encumber the Restricted Stock or Restricted Stock
Units subject to this Award, as specified in the Award Notice.

  (i) “Restricted Stock” means a Share that is subject to a risk of forfeiture
and the Restriction Period.

  (j) “Restricted Stock Unit” means the right to receive a payment, in cash or
Shares, equal to the Fair Market Value of one Share, that is subject to a risk
of forfeiture and the Restriction Period.

  (k) “Retirement” means                                 .

  (l) “Share” means a share of Stock.

  (m) “Stock” means the Common Stock of the Company.

Other capitalized terms used in this Award have the meanings given in the Plan.

The parties agree as follows:

1.     Grant of Award. Subject to the terms and conditions of the Plan, a copy
of which has been delivered to the Participant and made a part of this Award,
and to the terms and conditions of this Award, the Company grants to the
Participant an award of Restricted Stock or Restricted Stock Units, as specified
in the Award Notice, on the date and with respect to the number of Shares
specified in the Award Notice.



--------------------------------------------------------------------------------

2.     Restricted Shares. If the Award is in the form of Shares of Restricted
Stock, the Shares are subject to the following terms:

 

  a. Restriction Period. The Company will hold the Shares in escrow for the
Restriction Period. During this period, the Shares shall be subject to
forfeiture as provided in Section 4.

 

  b. Removal of Restrictions. Subject to any applicable deferral election under
the Johnson Controls, Inc. Executive Deferred Compensation Plan (or any
successor plan) and to Section 4 below, Shares that have not been forfeited
shall become available to the Participant after the last day of the Restriction
Period upon payment in full of all taxes due with respect to such Shares.

 

  c. Voting Rights. During the Restriction Period, the Participant may exercise
full voting rights with respect to the Shares.

 

  d. Dividends and Other Distributions. Any cash dividends or other
distributions paid or delivered with respect to Shares of Restricted Stock for
which the record date occurs on or before the last day of the Restriction Period
will be credited to a bookkeeping account for the benefit of the Participant.
For U.S. domestic Participants, the account will be converted into and settled
in additional Shares issued under the Plan at the end of the applicable
Restriction Period; for all other Participants, the account will be paid to the
Participant in cash at the end of the applicable Restriction Period. Prior to
the end of the Restriction Period, such account will be subject to the same
terms and conditions (including risk of forfeiture) as the Shares of Restricted
Stock to which the dividends or other distributions relate.

3.     Restricted Stock Units. If the Award is in the form of Restricted Stock
Units, the Restricted Stock Units are subject to the following terms:

 

  a. Restriction Period. During the Restriction Period, the Restricted Stock
Units shall be subject to forfeiture as provided in Section 4.

 

  b. Settlement of Restricted Stock Units. Subject to any applicable deferral
election under the Johnson Controls, Inc. Executive Deferred Compensation Plan
(or any successor plan thereto) and to Section 4 below, the Restricted Stock
Units shall be settled by, for U.S. domestic Participants, payment of one Share
per Restricted Stock Unit or, for all other Participants, payment of cash equal
to the Fair Market Value of one Share per Restricted Stock Unit, in each case
after the last day of the Restriction Period and upon payment in full of all
taxes due with respect to such Restricted Stock Units.

 

  c. Dividend Equivalent Units. Any cash dividends or other distributions paid
or delivered with respect to the Stock for which the record date occurs on or
before the last day of the Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant. The credit will be equal
to the dividends or other distributions that would have been paid with respect
to the Shares subject to the Restricted Stock Units had such Shares been
outstanding. For U.S. domestic Participants, the account will be converted into
and settled in additional Shares issued under the Plan at the end of the
applicable Restriction Period; for all other Participants, the account will be
paid to the Participant in cash at the end of the applicable Restriction Period.
Prior to the end of the Restriction Period, such account will be subject to the
same terms and conditions (including risk of forfeiture) as the Restricted Stock
Units to which the dividends or other distributions relate.

4.     Termination of Employment – Risk of Forfeiture.

 

  a.

Retirement. If the Participant terminates employment from the Company and its
Affiliates due to Retirement on or after the last day of the calendar year
following the calendar year in which this Award is made, and at a time when the
Participant could not have been

 

- 2 -



--------------------------------------------------------------------------------

  terminated for Cause, then any remaining Restriction Period shall continue as
if the Participant continued in active employment. If the Participant engages in
Inimical Conduct after his Retirement, as determined by the Administrator, any
Restricted Stock and/or Restricted Stock Units still subject to a Restriction
Period shall automatically be forfeited as of the date of the Administrator’s
determination.

 

  b. Death or Disability. If the Participant’s employment with the Company and
its Affiliates terminates because of death or Disability at a time when the
Participant could not have been terminated for Cause, or if the Participant dies
after Retirement while this Award is still subject to the Restriction Period,
any remaining Restriction Period shall automatically lapse as of the date of
such termination of employment or death, as applicable; provided that, if the
Participant’s employment with the Company and its Affiliates terminates because
of Disability after the Participant reaches eligibility for Retirement
(regardless of whether the Participant has retired), then the Restriction Period
shall continue as if the Participant had terminated due to Retirement under
Section 4(a) above.

 

  c. Other Termination. If the Participant’s employment terminates for any
reason not described above, then any Shares of Restricted Stock or any
Restricted Stock Units (and all deferred dividends paid or credited thereon)
still subject to the Restriction Period as of the date of such termination shall
automatically be forfeited and returned to the Company. In the event of the
Participant’s involuntary termination of employment by the Company or an
Affiliate for other than Cause, the Administrator may waive the automatic
forfeiture of any or all such Shares of Restricted Stock or Restricted Stock
Units (and all deferred dividends or other distribution paid or credited
thereon) and may add such new restrictions to such Restricted Stock or
Restricted Stock Units as it deems appropriate. The Company may suspend payment
or delivery of Shares (without liability for interest thereon) pending the
Administrator’s determination of whether the Participant was or should have been
terminated for Cause or whether the Participant has engaged in Inimical Conduct.

5.     Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the issuance of Shares under this
Award, the vesting of this Award or the payment of cash under this Award.
Notwithstanding anything to the contrary in this Award, if the Company or any
Affiliate of the Company is required to withhold any Federal, state or local
taxes or other amounts in connection with the Award, then the Company may
require the Participant to pay to the Company, in cash, promptly on demand,
amounts sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such taxes and other amounts. Alternatively, the Company
can withhold Shares no longer restricted, or can withhold from cash or property,
including cash or Shares under this Award, payable or issuable to the
Participant, in the amount needed to satisfy any withholding obligations;
provided that, in the case of Shares, the amount withheld may not exceed the
Participant’s minimum withholding obligations.

6.     No Claim for Forfeiture. Neither the Award nor any benefit accruing to
the Participant from the Award will be considered to be part of the
Participant’s normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments. In no event may the Award or any benefit accruing to the Participant
from the Award be considered as compensation for, or relating in any way to,
past services for the Company or any Affiliate. In consideration of the Award,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of the Participant’s employment by the
Company or any Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant irrevocably releases the Company and
its Affiliates from any such claim that may arise. If, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the grant, the Participant shall have been deemed
irrevocably to have waived any entitlement to pursue such claim.

 

- 3 -



--------------------------------------------------------------------------------

7.     Electronic Delivery. The Company or its Affiliates may, in its or their
sole discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.

8.     Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or
(b) implement the provisions of the Plan, this Award or any other agreement
between the Company and the Participant with respect to such Shares.

9.     Successors. All obligations of the Company under this Award shall be
binding on any successor to the Company. The terms of this Award and the Plan
shall be binding upon and inure to the benefit of the Participant, and his or
her heirs, executors, administrators or legal representatives.

10.     Legal Compliance. The granting of this Award and the issuance of Shares
under this Award shall be subject to all applicable laws, rules, and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

11.     Governing Law; Arbitration. This Award and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin. Arbitration will be conducted per the provisions
in the Plan.

12.     Data Privacy and Sharing. As a condition of the granting of the Award,
the Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company’s Shareholder Services Department, and its independent benefit plan
administrator and third party broker, the Participant’s personal data that are
necessary to administer the Award and the Plan. The Participant understands that
his or her personal information may be transferred, processed and stored outside
of the Participant’s home country in a country that may not have the same data
protection laws as his or her home country, for the purposes mentioned in this
Award.

This Award, the Award Notice and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.

 

- 4 -



--------------------------------------------------------------------------------

The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.

JOHNSON CONTROLS, INC.

 

LOGO [g472435g04t80.jpg]

Jerome D. Okarma

Vice President, Secretary and General Counsel

 

- 5 -